Citation Nr: 1232817	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-23 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of tri carpal fusion of the left wrist, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January 1983 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was last afforded a VA examination in conjunction with his increased rating claim in February 2008.  In the August 2012 Appellant's Brief, his representative indicated that the Veteran's disability had worsened and requested that the claim be remanded in order to afford the Veteran current VA examination.  Therefore, given that over four years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated with his disability, the Board finds that he should be afforded additional VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As this case is being remanded for the foregoing reason, all relevant treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the Veteran was receiving occupational therapy from the Northampton, Massachusetts VA medical facility.  Accordingly, on remand an attempt should be made to obtain the Veteran's treatment records pertaining to his service-connected disability, as well as any private treatment records (i.e., from Gary Booth, M.D.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all non-VA medical care providers that have treated him for his left wrist disability since December 2007, to include Gary Booth, M.D.  Make arrangements to obtain all records that he adequately identifies.  

2.  Make arrangements to obtain the Veteran's complete treatment records related to his left wrist from the VA Medical Center in Northampton, Massachusetts, dated since August 2008.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his left wrist disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left wrist disability.

The examiner should report the range of motion of the left wrist, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is objective evidence of ankylosis of the left wrist and if so, the degree of such ankylosis should be discussed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


